    Case 1:19-cv-06073-WFK-SMG Document 6 Filed 10/31/19 Page 1 of 1 PageID #: 21

                                                                                INfJMi~~
                                                                            US DISTRICT COURT E.D.N.Y. .


(
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                                           *      OCT 3 1 2019       *
      --------------------X
      THE ANNUITY, PENSION, WELFARE, TRAINING AND                          BROOKLYN OFFICE
      LABOR MANAGEMENT COOPERATION TRUST FUNDS
      OF THE INTERNATIONAL UNION OF OPERATING
      ENGINEERS LOCAL 14-14B,AFL-CIO, BY THEIR TRUSTEES
      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
      CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN                      NOTICE & ORDER OF
      F. O'HARE, MICHAEL SALGO and WILLIAM TYSON,                           VOLUNTARY DISMISSAL
      and INTERNATIONAL UNION OF OPERATING
      ENGINEERS LOCAL 14-14B,AFL-CIO, BY ITS BUSINESS                       CV-19-6073 (WFK) (SMG)
      MANAGER EDWIN L. CHRISTIAN,

                                             Plaintiffs,

                     -against-

     MORETRENCH-HAYWARD BAKER, A JOINT VENTURE,
     MORETRENCH AMERICAN CORPORATION and
     HAYWARD BAKER, INC.,

                                             Defendants.
     --------------------X
             Pursuant to F.R.C.P. 4l(a)(l), Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING
      AND LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL
(    UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and INTERNATIONAL UNION OF
     OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, by their counsel, BRADY McGUIRE &
     STEINBERG, P.C., hereby give notice that the above-captioned matter is voluntarily dismissed against
     Defendants MORETRENCH-HAYWARD BAKER, A JOINT VENTURE, MORETRENCH
     AMERICAN CORPORATION and HAYWARD BAKER, INC.
     Dated: Tarrytown, New York
            October 30, 2019
                                                            Respectfully submitted,

                                                            BRADY McGUIRE & STEINBERG, P.C.



                                                     By:    James M. Steinberg, Esq.
                                                            Attorneys for Plaintiffs
                                                            303 South Broadway, Suite 234
                                                            Tarrytown, New York 10591
                                                            (914) 478-4293
     To:  Phillip Chong, Esq.
          Keller Foundations LLC
          7550 Te    e Road, Suite 300
          HanoveP,-M~rcmoDl[o7i~g:2~
     SO ORDERED:
                   s/WFK

     United States Dis
